Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on January 13, 2021 is acknowledged and has been entered.  Claims 1-43 are pending.  
Claims 1-43 are discussed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on January 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,557,172 and 10,538,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been carefully reviewed and the claimed invention distinguishes over the art because the closest references in the art do not teach, or render obvious, each aspect of the claimed invention.  The closest art, Chowdary et al. (US PgPub 20080305473; December 2008) teaches a method of nested multiplex amplification of circulating tumor cells, but there are significant differences 
Further, an additional reference, Gocke et al. (US Patent 6156504; December 2000) teaches analysis of circulating nucleic acids that include semi-nested amplification, and a general mention of multiplex amplification. However, there are also significant differences between Gocke and the claimed method steps because Gocke mentions sequencing only in a prophetic example.  Gocke also does not teach or suggest the inclusion of universal or common primers or the inclusion of sequencing tags.
Therefore, since neither Chowdary nor Gocke teach or suggest each and every step of the method, as claimed, the claims are novel and non-obvious over the prior art.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637